Reed, J.,
dissenting. The original opinion, as I understand it, holds that plaintiff is not entitled to have her judgment against Wolf established as a lien on defendant’s real estate, without other proof of her damages than that afforded by the record of the judgment. In my opinion this position is not tenable. Under the statute (Code, § 1558) she is entitled to have the judgment established as a lien on the real estate, if it was used and occupied by Wolf, at the time of the sales of intoxicating liquors to her husband, for the purpose of selling such liquors contrary to law, and such use was with the knowledge and consent of the owner of the property. To entitle her to the remedy provided by the section, she must establish the following facts: (1) That the judgment against Wolf was rendered for a violation of the provisions of the statute prohibiting the sale of intoxicating liquors; (2) that the real estate was used and occupied by Wolf for the unlawful sale of intoxicating liquors when the cause of action on which the judgment was rendered accrued; and (3) that such use and occupation of the property was with the knowledge and consent of the owner thereof.
When these facts exist, the statute declares that the judgment-shall be a lien on the property until paid. The provision is penal in its character. The judgment against the ven*541dor of the liquors is made to attach as a lien upon the property used in the unlawful business, as a punishment of the owner for permitting the use of his property for such unlawful purpose. Polk Co. v. Hierb, 37 Iowa, 361. It is the judgment, and not the damages, with which the property is charged. Judgment must be obtained against the vendor before any charge can be established against the property; and the amount of the judgment against him measures the amount of the charge on the property. This view does not deprive the property owner of his property without due process of law. He has his day in court, and may controvert the existence of any one or all of the facts which, under the provisions of the statute, must be established before his property can be charged.
But the amount of the damages is not in question. The judgment against the vendor establishes the amount of the recovery, and the question here involved is, whether the amount so established shall be made a lien upon the property; and that question depends upon whether the three facts exist which the statute provides must exist before the property can be charged with the judgment. The holding of the opinion, it seems to me, will lead to most remarkable results. The statute provides that fines assessed, as well as judgments rendered, for violations of the statute, shall be liens upon the real estate used in the unlawful business with the knowledge and consent of the owner. One who is convicted of keeping a place where intoxicating liquors are sold contrary to law may be fined, not exceeding $1,000, at the discretion of the court. Suppose the court, in the exercise of its discretion, has assessed a fine of that amount against one convicted of that offense, and the state, by a proper proceeding, undertakes to establish this fine as a lien upon the property used and occupied by the party in the unlawful business. The express provision of the law is that the fine so assessed shall be a lien upon the property so used and occupied, if the use and occupation was with the knowledge and consent of the *542owner. But, if this holding is followed, to its logical conclusion; the state, before it can have judgment in such proceeding, must prove not only that the fine has been assessed, but must go further, and prove that the party against whom it was assesed was guilty of the crime, and that his offense was sufficiently aggravated to warrant the court in assessing a fine of that amount; and we would have the remarkable spectable of a court reviewing the final judgment of another court of concurrent jurisdiction, and that, too, in a matter in which, for the reason that the amount of the fine was within the discretion of the court assessing it, a court of last resort would not think of interfering.
And further than this, plaintiff’s judgment against Wolf may consist very largely of the punitory damages assessed by the jury in the case. We have held that in that class of cases plaintiff, if she was entitled to recover at all, was entitled, under the statute, to exemplary as well as actual damages. See Fox v. Wunderlich, 64 Iowa, 187. But the amount of the assessment is left very largely to the discretion of the jury. Indeed, the courts trying such cases are authorized to intei’fere with the award of the jury only when the amount of the assessment is such as to indicate that it was made under the influence of passion or prejudice. But under this holding another court, when trying the question whether the judgment for damages shall be made a lien upon the property used and occupied in the business, is required to review the finding of the jury, and pass upon the justice and propriety of their award of damages. I am confident that the legislature never intended, when it enacted the law, that it should have such an effect; and I am equally clear that no good reason exists for putting such a construction upon it as will lead to these results. In my opinion the judgment of the circuit court ought to be affirmed.